Citation Nr: 0307149	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for claimed retinitis 
pigmentosa.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The veteran had active service from February to September 
1966.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in November 1999.  

The Board remanded the case to the RO for additional 
development of the record in June 2001.  



FINDING OF FACT

The veteran currently is shown to have retinitis pigmentosa 
that as likely as not was first clinically demonstrated by 
night blindness experienced in service.  



CONCLUSION OF LAW


By extending the benefit of the doubt to the veteran, his eye 
disability manifested by retinitis pigmentosa is due to a 
disease that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claim for service connection for the claimed retinitis 
pigmentosa.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  




II.	Service Connection for Retinitis Pigmentosa


A.  Factual Background

A careful review of service medical records at the time of 
the veteran's pre-induction examination in December 1965 
notes that he had a visual defect, class 2.  His uncorrected 
visual acuity for distant vision was that of 20/50 for each 
eye.  

On a "Report of Medical History" completed by the veteran in 
December 1965, the veteran reported having had eye trouble.  

The records dated in February 1966 indicate that the 
veteran's defective vision was corrected to 20/20 and was not 
considered disabling.  

After seven months of service, the veteran was found to have 
an emotionally unstable personality and was discharged in 
September 1966.  

In a report of VA examination in May 1967, the examiner noted 
negative findings involving the veteran's external eyes, 
pupil reaction, movements and field of vision.  

In an October 1967 rating decision, the RO granted service 
connection for residuals of a head injury and assigned a no 
percent rating under Diagnostic Code 7800, effective in 
September 1966.  

The non-VA hospital records dated in April 1972 show that the 
veteran reported having blurred vision for approximately 2 
years.  The diagnosis was that of retinitis pigmentosa.  

The records dated in 1979 show that the veteran was a 
participant in the VA's Blind Rehabilitation Training 
program.  He had been diagnosed as having retinitis 
pigmentosa with visual acuity of 20/100 and with field 
restriction of 10 degrees.  

The veteran reported that his sight had been diminishing to 
the point where he had to stop working as a truck driver 
approximately  9 years ago.  He reportedly took odd jobs 
until 1975, when he stopped working completely because of 
severe impairment.  

The VA progress notes dated in January 1997 show an 
assessment of worsening vision secondary to retinitis 
pigmentosa.  

In a September 1998 medical statement, the veteran's treating 
physician indicates that the veteran had severe retinitis 
pigmentosa in both eyes, initially diagnosed in 1972.  The 
treating physician noted that retinitis pigmentosa was a 
genetic condition that caused severe impairment initially of 
night vision and peripheral vision and then of central 
vision.  

It was the opinion of the treating physician that the 
diagnosis of retinitis pigmentosa could certainly have been 
made six years earlier while in service, had the peripheral 
retina been examined as part of a complete ocular 
examination.  

The testimony of the veteran at a hearing in November 1999 
was to the effect that he had problems with his vision at 
night while in service.  He testified that he had gotten lost 
in the woods during a training maneuver at Camp Geiger.  He 
also testified to having had a head injury in service and to 
not wearing glasses, as prescribed.  

The veteran underwent a VA examination in July 2002.  He 
reported having had a head trauma in service when he ran into 
the bulkhead of a doorway aboard ship in 1966.  No immediate 
loss of vision occurred following the head trauma.  

The veteran also reported experiencing night blindness while 
on maneuvers in service.  He was first diagnosed with 
retinitis pigmentosa in 1972 and lost functional vision 
completely in 1985.  The veteran had a pertinent family 
history in that a brother currently had retinitis pigmentosa 
and so had a deceased uncle.  

The diagnosis was that of retinitis pigmentosa in both eyes 
with symptoms of night blindness while in service.  The VA 
examiner commented that, since retinitis pigmentosa often 
began with symptoms of night blindness prior to obvious 
clinical findings, it was likely that the veteran's retinitis 
pigmentosa began while he was in service.  

A report of follow-up examination in January 2003 includes a 
VA examiner's opinion that he was unaware of head trauma 
aggravating true cases of retinitis pigmentosa and that he 
could find no references to such incidents in medical 
literature.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111 (West 
2002); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  In the 
instant case the physician conducting the examination for 
pre-induction noted a visual defect, class 2.  The veteran's 
visual acuity uncorrected for distant vision was 20/50 for 
each eye.  

However, the Board notes that there is no clear and 
unmistakable evidence that an eye disease manifested by 
retinitis pigmentosa pre-existed service.   Nor is there 
competent evidence of any pre-existing restricted fields of 
vision.  

Accordingly, the Board finds that, as the presumption of 
soundness is not rebutted, the veteran must be presumed to 
have been sound when he entered service.  

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90  

The VA's General Counsel held that retinitis pigmentosa and 
most other diseases of hereditary origin could be incurred or 
aggravated in service, in the sense contemplated by Congress 
in title 38.  They could be considered to be incurred in 
service if their symptomatology did not manifest itself until 
after entry on duty.  Id.  

In the instant case, the veteran has testified to 
experiencing problems with his night vision in service.  The 
Board finds that the veteran is competent to testify as to 
his symptoms both during and after service.  He also 
testified to incurring a head injury in 1966, for which 
service connection for residuals is already in effect.  

The post-service medical records reflect a diagnosis of 
retinitis pigmentosa in 1972, several years after the 
veteran's discharge from service.  

As to a medical opinion on nexus, both the veteran's treating 
physician and a VA examiner have indicated that it was as 
likely as not that the veteran's retinitis pigmentosa began 
with symptoms of night blindness during service.  There is no 
evidence to the contrary.  

However, the Board finds, based on its review of the record 
that the veteran's head injury in service is not shown to 
have directly caused the veteran's retinitis pigmentosa.  

The evidence of record is at least consistent with a history 
of retinitis pigmentosa, initially beginning with impaired 
night vision.  The weight of the competent evidence is to the 
effect that retinitis pigmentosa as likely as not first 
became clinically manifest in service.  

By extending the benefit of the doubt to the veteran, the 
Board finds that service connection is warranted for an eye 
disability manifested by retinitis pigmentosa.  



ORDER

Service connection for an eye disability manifested by 
retinitis pigmentosa is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

